Citation Nr: 1517870	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  08-14 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent for right upper extremity radiculopathy.  

2.  Entitlement to a disability rating in excess of 30 percent for left upper extremity radiculopathy.  

3.  Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1972 to May 1974.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from November 2007 and May 2013 rating decisions by the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO).  

In an August 2014 decision, the Board denied entitlement to service connection for a bilateral hip disorder, a bilateral knee disorder, and a right shoulder disorder.  The Board additionally granted increased disability ratings of 40 percent for right upper extremity radiculopathy and 30 percent for left extremity radiculopathy and remanded the issue of a total disability rating based on individual unemployability (TDIU) to the agency of original jurisdiction for additional development.  The Veteran appealed the August 2014  Board decision to the United States Court of Appeals for Veterans Claims (Court).  

In February 2015, the Court granted the joint motion for partial vacatur and remand filed by representatives for both parties.  The parties did not disturb the portion of the August 2014 Board decision which remanded the issue of TDIU to the AOJ for further development.  The claims for service connection for a bilateral hip disorder, a bilateral knee disorder, and a right shoulder disorder were deemed abandoned; thus, they are no longer before the Board.  The portion of the August 2014 Board decision which granted increased disability ratings of 40 percent for right upper extremity radiculopathy and 30 percent for left extremity radiculopathy was vacated; these claims were remanded by the Court to the Board for further proceedings consistent with the joint motion.  

Separately, in a May 2013 RO decision, service connection was denied for a bilateral hearing loss disability.  In February 2014, the RO received a notice of disagreement (NOD) with the May 2013 decision, thus putting the issue of entitlement to service connection for a bilateral hearing loss disability in appellate status.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

I.  Increased Disability Ratings for Radiculopathy, Right and Left Upper Extremities

In the joint motion, the parties recognized that the United States Court of Appeals for the Federal Circuit (Federal Circuit) issued a decision, Johnson v. McDonald, in which it rejected VA's interpretation that 38 C.F.R. 3.321(b)(1) only contemplates that referral for extraschedular consideration be made on an individual basis for each service-connected disability to determine if the disability picture rendered the schedular evaluation inadequate, and not on a collective basis.  Johnson v. McDonald, 762 F.3d 1362 (Fed.Cir. 2014).  In Johnson, the Federal Circuit determined that extraschedular consideration required consideration of the "collective impact" of the Veteran's service-connected disabilities in assessing the disability picture and whether it rendered the schedular criteria inadequate such that referral to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) is warranted.

In light of the concerns expressed in the joint motion coupled with the holding in Johnson, the Board finds that the collective impact of the Veteran's upper extremity radiculopathy disabilities warrants referral to the Director, Compensation Service, for extraschedular consideration.  See 38 C.F.R. § 3.321(b).

II.  Service Connection for Bilateral Hearing Loss Disability

In a May 2013 rating decision, the RO denied entitlement to service connection for a bilateral hearing loss disorder.  In a notice of disagreement (NOD) date-stamped as received by the RO in February 2014, the Veteran stated that he disagreed with the denial of service connection for a bilateral hearing loss disorder.  No statement of the case (SOC) has been issued addressing this issue.  Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Submit the claim for increased ratings for the Veteran's right and left upper extremity radiculopathies to the Director, Compensation Service, for extraschedular consideration. 

2.  Issue a SOC to the Veteran and his representative, addressing the issue of entitlement to service connection for a bilateral hearing loss disability.  The Veteran and his representative must be advised of the time limit in which he may file a Substantive Appeal.  Then, only if the appeal is timely perfected, should the issue of entitlement to service connection for a bilateral hearing loss disability be returned to the Board for further appellate consideration, if otherwise in order.

4.  Conduct any other appropriate development deemed necessary. Thereafter, readjudicate the claims, considering all evidence of record.  If the benefits sought remain denied, the Veteran and his representative must be provided a supplemental statement of the case (SSOC). An appropriate period of time must be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




